'OPINIÓN DISIDENTE EMITIDA POR EL,
JUEZ PRESIDENTE SEÑOR HERNÁNDEZ.
Ciertamente que la cuestión principal envuelta en el re--curso es la de si la acción ejercitada por los demandantes ha prescrito o no.
Se alega en la demanda como hechos determinantes de la acción que don Manuel María Carrasquillo falleció bajo tes-tamento en Humacao el 9 de julio de 1895, y que al practi-carse en 1896 las operaciones testamentarias de los bienes dejados por el mismo, se adjudicaron a Juan Bertrán, cau-sante de los demandantes, varias fincas para el pag’o de cier-tos créditos del propio Bertrán y de otras personas; que en 1915 los herederos de Carrasquillo iniciaron un pleito contra los demandantes sobre reivindicación de las fincas adjudica-das a Bertrán y la corte de distrito lo resolvió por una sen-tencia que’ordenó la práctica de una nueva división de los bienes adjudicados a Bertrán, debiendo entregarse a Modesta Carrasquillo, demandante en aquel pleito, demandada en éste, la parte proporcional de sus haberes hereditarios en los dichos bienes; que la sentencia de la corte de distrito fué ape-lada a esta Corte Suprema y confirmada; habiéndose nom-brado un partidor para ejecutarla; que el pago de la deuda del causante de la demandada al causante de los demandan-tes quedó sin efecto y que la parte proporcional de esa deuda de la que correspondía satisfacer a la demandada la décima parte, asciende a $1,804.76, por cuya suma se pide una sen-tencia en contra de la demandada.
*905A la anterior demanda opuso la demandada la excepción previa de falta de hechos determinantes de una cansa de acción, por aparecer que la acción ejercitada había prescrito según los artículos 1865 del Código Civil Revisado y 1964 del Código Civil anterior.
La corte declaró sin lugar la excepción y desestimó la de-manda por sentencia de 19 de marzo de 1919 de la que han apelado los demandantes.
Funda la corte su sentencia en que los hechos de la de-manda muestran que lian transcurrido 24 años por lo menos desde que nació para los demandantes el derecho de cobro y para los herederos de Carrasquillo la obligación de pagar habiendo por tanto prescrito la acción ejercitada.
El anterior razonamiento me parece erróneo.
Las alegaciones de la demanda muestran que la acción reconoce por causa remota una obligación contraída por Manuel María Carrasquillo a favor de Juan Bertrán y por causa próxima la ineficacia declarada por sentencia de la adjudi-cación de bienes hereditarios de Carrasquillo a Bertrán para pago de ciertos créditos del mismo Bertrán y de otras per-sonas. Hay que distinguir dos obligaciones, una contractual de Carrasquillo a favor de Bertrán extinguida por adjudi-cación de bienes en pago de ella según el artículo 1124 del Código Civil, y otra legal derivada de la ineficacia de la ad-judicación según los artículos 1270 y 1271 del mismo código, que dicen así:
“Artículo 1270. — Declarada la nulidad de una obligación los contratantes deben restituirse recíprocamente las cosas que hubiesen sido materia del contrato, con sus frutos, y el precio con los intereses, salvo lo que se dispone en los artículos siguientes.
“Artículo 1271. — Cuando la nulidad proceda de la incapacidad de uno de los contratantes, no está obligado el incapaz a restituir sino en cuanto se enriqueció con la cosa o precio que recibiera.”
La acción que tuviera la Sucesión de Bertrán para exigir a la demandada el pago de la deuda de su difunto padre en *906la parte proporcional a ella correspondiente, por haber que-dado insoluta dicha deuda a virtud de la ineficacia del pago hecho por adjudicación, nació desde el año 1918, en que fué declarada judicialmente tal ineficacia, y desde esa misma fecha empezó a correr el término de la prescripción de dicha acción según el artículo 1870 del Código Civil, el cual establece que el tiempo para la prescripción de toda clase de acciones, cuando no haya disposición especial que otra cosa determine, se contará desde el día en que pudieren ejercitarse. El tér-mino para la prescripción no pudo empezar a correr antes por la razón de que el acreedor estaba impedido de ejercitar la acción de nulidad de la adjudicación y tenía por tanto que aceptarla con sus efectos legales, según el artículo 1269 del Código Civil cuyo texto literal es el siguiente:
“Art. 1269. — Pueden ejercitar la acción de nulidad de los con-tratos los obligados principal o subsidiariamente en virtud de ellos. Las personas capaces no podrán, sin embarg’o, alegar la incapacidad de 'aquellos con quienes contrataron;” * * *
La adjudicación en pago de deuda es un verdadero con-trato. Admito que Bertrán al aceptar la adjudicación actuó en contra de la ley y por tanto asumió el riesgo quo su actua-ción envuelve, pero ese riesgo no era en términos absolutos el arbitrario de perder su crédito, sino el legal que establece el artículo 1271 ya transcrito del Código Civil que impone al incapacitado la obligación de restituir siempre que se enri - quezca con la cosa o precio que recibiere.
Y no importa que falte en la demanda alegación de enri-quecimiento de la demandada, por -más que prima facie pa-rece que se enriquece en perjuicio del deudor quien además' de recuperar lo adjudicado en pago de una obligación queda' exento de satisfacer la obligación misma cuya certeza y legi-timidad de origen no han sido impugnadas. De todos modos, tal cuestión es ajena a la excepción de prescripción que so discute y puedo quizás dar lugar a la excepción de falta de causa de acción. ■ •
*907Por las razones expuestas, disintiendo de la opinión de mis ilustrados compañeros, estimo qne no puede sostenerse la excepción de prescripción.